         Case 3:17-cv-03615-VC Document 215 Filed 03/29/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 ILSA SARAVIA,
                                                   Case No.     17-cv-03615-VC
               Plaintiff,

         v.                                        ORDER OF REFERRAL FOR
                                                   SETTLEMENT CONFERENCE
 JEFFERSON B. SESSIONS, et al.,
                                                   Re: Dkt. No. 214
               Defendants.




       This matter is hereby directly referred to Magistrate Judge Laurel Beeler of this court to

conduct a Settlement Conference. Magistrate Judge Beeler’s chambers will contact counsel with

a date and time for the conference to be conducted.

       IT IS SO ORDERED.

Dated: March 29, 2019
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
